Applicant’s period for reply will be restarted to correspond to the remailing date of this Office Action. A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 3 MONTHS FROM THE MAILING DATE OF THIS COMMUNICATION.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Telephone Conversation
On January 26, 2022, Attorney Morgan Johnson asked the Examiner to reissue the Office Action mailed January 24, 2022 correcting the response date from 2 months to 3 months on the Office Action Summary.  
 
DETAILED ACTION

	
Status of Claims
 1-3,5,6,8,11,13,14,16,19,21,22,24,26,28,29,31,33,38-40,44,48 and 50 have been examined to the extent they read on the subject matter of record.
Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed f 03/26/2019 is a national stage entry of PCT/US2017/052623 with an international filing date of 09/21/2017.   PCT/US2017/052623 claims priority from US Provisional Application 62399641, filed 09/26/2016.
Information Disclosure Statement
The two (2) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Claim Rejections - 35 USC §103 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3,5,6,8,11,13,14,16,19,21,22,24,26,28,29,31,33,39,40,44,48, and 50 are rejected under 35 USC 103 as being obvious over Crockett et al. (US PG Publication 2005/0239652 A1) in view of Kuah et al. (US Patent 6,436,874 B1).


Applicant’s Invention

Applicant claims an aqueous herbicidal composition useful for killing or controlling the growth of unwanted plants, the composition comprising: an organophosphorus herbicide or a herbicidal derivative thereof; bipyridilium or a herbicidal derivative thereof; and an alkoxylated alcohol surfactant; wherein: bipyridilium (ce) is present at a weight ratio to the alkoxylated alcohol surfactant to bipyridilium (ce) of less than about 0.1:1.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Crockett et al. teach herbicidal compositions are provided which cause rapid symptomology while delivering long term control of re-growth of plants.  The herbicidal 
compositions comprise N-phosphonomethylglycine (i.e., glyphosate) or an herbicidal derivative thereof a bipyridilium or an herbicidal derivative thereof, and at least one 
surfactant.  An herbicidal spray composition is preparable from a particulate solid concentrate or a liquid concentrate.  Crockett et al. teach  also teach a method for killing or controlling the growth of plants comprising the step of contacting the foliage of said plants with an aqueous herbicidal composition of the invention(abstract).  Crockett et al. teach that the mixtures or coformulations of the invention likewise may employ another glufosinate and/or paraquat ([0036]).  Crockett et al. teach that the surfactant component of the composition of the invention when applied with the above-mentioned herbicidal components o is of the type and present in a sufficient concentration to allow the plant to uptake and translocate a herbicidally effective amount of glyphosate prior to the substantial onset of bipyridilium induced leaf damage that would prevent or severely reduce further uptake and translocation of glyphosate by the plant ([0039]) wherein preferred nonionic surfactants suitable for use in formulating the herbicidal compositions and concentrates of the invention include alkoxylated alcohols having the formula: R1O--(R2O)xR  (see [0102-0104]).  Lastly, the herbicidal spray composition can be obtained by dilution of a liquid concentrate with water, or dissolution, dispersion or suspension in water of a dry (e.g. granular, powder, tablet or briquette) formulation, such as a particulate solid concentrate which may contain small amounts of water ([0204]).
    With regards to the specific ratios and concentrations as recited in the instant claims,  Crockett et al. teach that herbicidal spray compositions of the invention typically can be made with a glyphosate concentration from about 2 to about 36 grams acid equivalent per liter, preferably from about 4 to about 18 grams acid equivalent per liter, more preferably from about 6 to about 11 grams acid equivalent per liter ([0199]). Herbicidal spray compositions of the invention typically can be made with a bipyridilium concentration from about 0.025 to about 0.75 grams cation per liter, preferably from about 0.05 to about 0.3 grams cation per liter, more preferably from about 0.07 to about 0.2 grams cation per liter ([0200]). Similarly, herbicidal spray compositions of the invention typically can be made with a surfactant concentration from about 0.2 to about In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of     Crockett et al. is that    Crockett et al. do not expressly teach that the organophosphorus herbicide is glufosinate(limitation of instant claims 6,11,14,19,24,31, and 48 ) and the use of an additional active selected from the group consisting of 2,4-D, 2,4-DB, MCPA, dicamba, glufosinate, glyphosate, imazapic, imazapyr, imazethapyr, triclopyr, and combinations thereof, wherein the organophosphorus herbicide and active are different (limitation of instant claim 48).  However, Kuah et al. teach  herbicidal compositions containing a combination (A)+(B)+(C) of (A) leaf-acting herbicides from the group glufosinate and its esters and salts, glufosinate-peptides, such as bialaphos, and its salts, glyphosate and its salts, for example also sulfonate, (B) imidazolinone herbicides and their salts and (C) one or more active compounds from the group of the growth-promoting herbicides and their esters and salts have synergistic herbicidal action (abstract) wherein herbicide (B), comprises imazapyr and  imazethapyr (claim 3 of Kuah et al.),  and herbicide (C) comprises 2,4-D, MCPA, 2,4-DB, MCPB and dicamba (claim 4 of Kuah et al.).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


  The teachings of Crockett et al. and , Kuah et al.   are directed to compositions comprising at least one  organophosphorus herbicide selected from glyphosate and  glufosinate.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Crockett et al. and , Kuah et al.   to arrive at an aqueous herbicidal composition  wherein the organophosphorus herbicide is glufosinate and the additional active selected from the group consisting of 2,4-D, 2,4-DB, MCPA, dicamba, glufosinate, glyphosate, imazapic, imazapyr, imazethapyr, triclopyr, and combinations thereof, wherein the organophosphorus herbicide and active are different at the time the instant invention was filed, with a reasonable expectation of success.  Kuah et al. teach that  it has been found that active compounds from the group of leaf-acting herbicides such as glyphosate and  glufosinate interact in a particularly favorable manner with a combination of herbicides from the group of the imidazolinones and the growth-promoting herbicides (column 2, lines 1-5) and that synergistic combinations of glufosinate with growth-promoting herbicides such as 2,4-D, MCPA, 2,3,6-TBA, CMPP, dichlorprop, 2,4-DB, MCPB and dicamba are known (column 2, lines 43-47). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition that provides favorable synergistic results.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form an aqueous herbicidal composition.

    In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claims 1 and 38 are rejected under 35 USC 103 as being obvious over Crockett et al. (US PG Publication 2005/0239652 A1) in view of WOZNICA et al. (WO/2000/049869, cited by Applicant in the IDS submitted 6/24/2019).

Applicant’s Invention

Applicant claims an aqueous herbicidal composition useful for killing or controlling the growth of unwanted plants, the composition comprising: an organophosphorus herbicide or a herbicidal derivative thereof; bipyridilium or a herbicidal derivative thereof; and an alkoxylated alcohol surfactant; wherein: bipyridilium (ce) is present at a weight ratio to the alkoxylated alcohol surfactant to bipyridilium (ce) of less than about 0.1:1.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Crockett et al. teach herbicidal compositions are provided which cause rapid symptomology while delivering long term control of re-growth of plants.  The herbicidal 
compositions comprise N-phosphonomethylglycine (i.e., glyphosate) or an herbicidal derivative thereof a bipyridilium or an herbicidal derivative thereof, and at least one 
surfactant.  An herbicidal spray composition is preparable from a particulate solid concentrate or a liquid concentrate.  Crockett et al. teach  also teach a method for killing or controlling the growth of plants comprising the step of contacting the foliage of said plants with an aqueous herbicidal composition of the invention(abstract).  Crockett et al. teach that the mixtures or coformulations of the invention likewise may employ another herbicide in addition to glyphosate and diquat, such as glufosinate and/or paraquat ([0036]).  Crockett et al. teach that the surfactant component of the composition of the invention when applied with the above-mentioned herbicidal components o is of the type and present in a sufficient concentration to allow the plant to uptake and translocate a herbicidally effective amount of glyphosate prior to the substantial onset of bipyridilium induced leaf damage that would prevent or severely reduce further uptake and translocation of glyphosate by the plant ([0039]) wherein preferred nonionic surfactants suitable for use in formulating the herbicidal compositions and concentrates of the invention include alkoxylated alcohols having the formula: R1O--(R2O)xR  (see [0102-0104]).  Lastly, the herbicidal spray composition can be obtained by dilution of a liquid concentrate with water, or dissolution, dispersion or suspension in water of a dry (e.g. granular, powder, tablet or briquette) formulation, such as a particulate solid concentrate which may contain small amounts of water ([0204]).
  With regards to the specific ratios and concentrations as recited in the instant claims,  Crockett et al. teach that herbicidal spray compositions of the invention typically can be made with a glyphosate concentration from about 2 to about 36 grams acid equivalent per liter, preferably from about 4 to about 18 grams acid equivalent per liter, more preferably from about 6 to about 11 grams acid equivalent per liter ([0199]). Herbicidal spray compositions of the invention typically can be made with a bipyridilium concentration from about 0.025 to about 0.75 grams cation per liter, preferably from In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled 
 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of     Crockett et al. is that    Crockett et al. do not expressly teach that the composition does not include an agronomically acceptable inorganic ammonium salt selected from the group consisting of ammonium sulfate, ammonium nitrate, ammonium thiocyanate, ammonium phosphate, ammonium chloride and mixtures thereof (limitation of instant claim 38).  However, WOZNICA et al. teach an adjuvant composition for use in herbicidal compositions. The adjuvant includes an amine alkaline compound and a non-ionic surfactant, and is substantially free of a neutral ammonium salt composition (abstract).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


  The teachings of Crockett et al. and, WOZNICA et al.  are directed to herbicides and their use in controlling undesired vegetation.  Therefore, it would have been prima facie 
.
    In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	

Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617